                                                                                     FILED
                                                                                     CLERK
                                                                           10:22 am, Mar 16, 2020
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK                                          U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
 ANTHONY’S CUSTOM CLOSETS, INC.,                                              LONG ISLAND OFFICE
 ANTHONY’S CUSTOM CLOSETS OF
 ATLANTA, LLC and ANTHONY’S CUSTOM
 CLOSETS OF FLORIDA, INC.,
                                                   ORDER GRANTING A
                               Plaintiffs,         DEFAULT JUDGMENT
                                                   AGAINST PLAINTIFFS IN
                  -against-                        ACTION 1 AND DEFENDANT
                                                   IN ACTION 2
 ROBERT CAPOCCI, MICHAEL GERAGHTY,
                                                     Case No. 15-CV-00977 (GRB)
 NTA HOLDING CORP., INTERIOR
 SPECIALTIES GROUP, INC., NORTHERN
                                                     Action 1
 SPECIALTIES GROUP, INC., ISLAND
 INTERIORS CUSTOM CONTRACTING
 CORPORATION, ROBERT LAURIE, DENISE
 ZUROWSKI and JOHN DOES 1-10,

                               Defendants.



 ROBERT CAPOCCI, MICHAEL GERAGHTY,                  Action 2
 and NORTHERN SPECIALTIES GROUP,
 INC., d/b/a INTERIOR SPECIALTIES
 GROUP,

                               Plaintiffs,

                  -against-

 ANTHONY PERGOLA,

                               Defendant.

GARY R. BROWN, United States District Judge

           In this consolidated action (Order Granting Consolidation of Action 1 and Action 2

entered October 21, 2015) the Defendants Robert Capocci, Michael Geraghty, NTA Holding

Corp. and Northern Specialties Group Inc., d/b/a/ Interior Specialties Group, in Action 1 and

Plaintiffs Robert Capocci, Michael Geraghty and Northern Specialties Group Inc., d/b/a

Interior
Specialties Group (i/s/h/a Interior Specialties Group, Inc.) in Action 2 (collectively,

“Defendants” or the “Capocci Parties”)1 moved by letter motion entered November 7, 2019 (ECF

No.60), for sanctions pursuant to Fed. R. Civ. P. Sections 16(f)(C), 37(b)(2)(A)(v)-(vi) and 41(b)

for an order, (1) dismissing, with prejudice, the Amended Complaint (ECF No.10) and claims

asserted against the Defendants in Action 1 by Plaintiffs Anthony’s Custom Closets, Inc.,

Anthony’s Custom Closets of Atlanta, LLC and Anthony’s Custom Closets of Florida Inc.

(collectively, “Plaintiffs” or “Anthony’s Closets”), (2) rendering a default judgment against

Plaintiffs with respect to the counterclaims asserted by Defendants in Action 1 (ECF No.18) and

(3) rendering a default judgment against Anthony Pergola (“Pergola” and together with

Plaintiffs, the “Pergola Parties”) in Action 2 with respect to the claims asserted by Robert

Capocci, Michael Geraghty and Northern Specialties Group, Inc. d/b/a Interior Specialties Group

(the, “Action 2 Plaintiffs”; ECF No. 1 in Action 2).

        By Order entered on February 14, 2020 the Court granted the subject motion for

sanctions on the merits and as unopposed.

        Rule 16(f) states, in pertinent part, “On motion or on its own, the court may issue any just

orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii) if a party or its attorney…(c) fails

to obey a scheduling or other pretrial order. “Although preclusion of evidence and dismissal of

the action are harsh remedies and should be imposed only in rare situations, they are necessary to

achieve the purposes of Rule 37 as a credible deterrent rather than a paper tiger.” Update Art,

Inc. v. Modiin Publishing, LTD, 843 F.2d 67, 71 (2d Cir. 1988); See also, Carter v. Jablonsky,

121 Fed.Appx. 888, 889 (2d Cir. 2005) (“We have recognized the propriety of a dismissal

sanction where a party fails to comply with court orders ‘willfully, in bad faith, or through

1
 The claims asserted against Defendants Island Interiors Custom Contracting Corporation, Robert Laurie and
Denise Zurowski in Action 1 were voluntarily dismissed pursuant to Stipulation of Dismissal filed on April 15, 2019
(ECF No. 56)

                                                         2
fault’.”).

         Rule 41(b) states, in pertinent part, “If the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.”

“The authority of a federal trial court to dismiss a plaintiff’s action with prejudice because of his

failure to prosecute cannot seriously be doubted. The power to invoke this sanction is necessary

in order to prevent undue delays in the disposition of pending cases and to avoid congestion in

the calendars of the District Court.” Link v Wabash Railroad Co., 370 U.S. 626, 629-630 (1962).

         Courts in this District apply a five-part test when deciding whether to dismiss an action

for failure to prosecute under Rule 41(b): “(1) the duration of the plaintiff’s failure to comply

with the court order, (2) whether plaintiff was on notice that failure to comply would result in

dismissal, (3) whether the defendants are likely to be prejudiced by further delay in the

proceedings, (4) a balancing of the court’s interest in managing its docket with the plaintiff’s

interest in receiving a fair chance to be heard, and (5) whether the judge has adequately

considered a sanction less drastic than dismissal.” Walker v. Local 32 BJ Service Employees

International Union, 16-cv-695 (NGG), 2016 WL 6996137, at *1 (E.D.N.Y. November 28,

2016).

Liability

         The Pergola Parties’ default constitutes “an admission of all well-pleaded allegations

against the defaulting party.’ Vermont Teddy Bear Co. v1-800 Beargram Co., 373 F.3d 241, 244

(2d Cir. 2004). Nevertheless, the Court is “required to determine whether the [Capocci Parties’]

allegations establish [the Pergola Parties’] liability as a matter of law.” Finkel v. Romanowicz,

577 F.3d 79, 85 (2d Cir. 2009). Based upon examination of the Counterclaims asserted in the

Answer of the Defendants Robert Capocci, Michael Geraghty, NTA Holding Corp. and Northern



                                                  3
Specialties Group Inc., d/b/a/ Interior Specialties Group, in Action 1, and Plaintiffs Robert

Capocci, Michael Geraghty and Northern Specialties Group Inc., d/b/a Interior Specialties Group

in Action 2, and the motion papers, I find that Defendants in Action 1 and Plaintiffs in Action 2

have demonstrated that the uncontroverted allegations, without more, establish the liability of (i)

Plaintiffs Anthony’s Custom Closets, Inc., Anthony’s Custom Closets of Atlanta, LLC and

Anthony’s Custom Closets of Florida Inc. with respect to the Counterclaims asserted by

Defendants in Action 1 and (ii) Anthony Pergola, individually, with respect to the Claims

asserted by Robert Capocci, Michael Geraghty and Northern Specialties Group, Inc. d/b/a

Interior Specialties Group in Action 2, on the following causes of action.


            A. Common Law Fraud;

            B. Defamation;

            C. Tortious Interference with Contract, Existing and Prospective Business
               Relationships;

            D. Breach of Contract in favor of Robert Capocci and Michael Geraghty;

            E. Breach of Fiduciary Duty and Implied Covenant of Good Faith and Fair Dealing;

            F. Intentional Infliction of Emotional Distress; and

            G. Injunctive Relief to compel and accounting.

Damages

       Based upon a review of the Declarations and other documentary evidence, see

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir.

1997) (holding a court may rely upon affidavits and documents in calculating damages upon

default), I find that the Cappoci Parties have established damages in the following amounts:




                                                 4
           To Robert Capocci: $595,410.78
           To Michael Geraghty: $595,410.78

           With prejudgment interest of nine percent (9%) from January 1, 2014 which the court

    deems a reasonable intermediate date.2 The interest at 9% per annum on the $595,410.78

    damage amounts awarded equals $53,586.97 per year with per diem interest of $146.81.

    The pre-judgment interest amount from January 1, 2014 to December 31, 2019, equals

    $321,521.82 with per diem interest from January 1, 2020 to March 13, 2020 (73 days) of

    $10,717.13 for total pre-judgment interest in the amount of $332,238.95. The Court also

    awards post judgment interest in accordance with 28 U.S.C. 1961(a).

           IT IS HEREBY ORDERED AND ADJUDGED, that this Court has jurisdiction over the

    subject matter of this litigation, and over all parties to this litigation.

           IT IS FURTHER ORDERED AND ADJUDGED, that the Capocci Parties’ motion for

    sanctions is granted in its entirety upon default and the claims asserted by Plaintiffs Anthony’s

    Custom Closets, Inc., Anthony’s Custom Closets of Atlanta, LLC and Anthony’s Custom

    Closets of Florida Inc. against Robert Capocci, Michael Geraghty, NTA Holding Corp. and

    Northern Specialties Group, Inc. d/b/a Interior Specialties Group in the Amended Complaint

    filed herein, in Action 1 are dismissed in their entirety and in whole part, with prejudice.

           IT IS FURTHER ORDERED that Robert Capocci, Michael Geraghty, NTA Holding


2
  Where claims involve a breach of contract the Plaintiff is entitled to 9% per annum pre-judgment
interest. In addition, when damages are such that they are incurred over a period of time interest shall be
computed upon each item from the date it was incurred or upon all of the damages from a single
reasonable intermediate date. N.Y. McKinney’s C.P.L.R. 5001. Liberty Mutual Insurance Co. v. Fast
Lane Car Service, Inc., 681 F.Supp.2d 340 (E.D.N.Y. 2010). See also, Israel v. Benefit Concepts New
York, Inc., 9 Fed. Appx.43 (2d. Cir. 2001) (Award of prejudgment interest calculated from a reasonable
intermediate date.).



                                                       5
Corp. and Northern Specialties Group, Inc. d/b/a Interior Specialties Group have judgment by

default against Plaintiffs Anthony’s Custom Closets, Inc., Anthony’s Custom Closets of Atlanta,

LLC and Anthony’s Custom Closets of Florida Inc. with respect to each of the counterclaims

asserted by them in Action 1 and with respect to each of the claims asserted by Robert Capocci,

Michael Geraghty, and Northern Specialties Group, Inc. d/b/a Interior Specialties Group in their

Complaint against Anthony Pergola in Action 2.

       IT IS FURTHER ORDERED AND ADJUDGED, that Robert Capocci and Michael

Geraghty each be awarded $595,410.78 in damages against Anthony’s Custom Closets, Inc.,

Anthony’s Custom Closets of Atlanta, LLC, Anthony’s Custom Closets of Florida, Inc. and

Anthony Pergola, jointly and severally, with pre-judgment interest in the amount of $332,238.95,

and post judgment interest in accordance with 28 U.S.C. 1961(a).

       IT IS FURTHER ORDERED AND ADJUDGED, that the Clerk of the Court shall enter

Judgment as provided for herein and close this case.

                                            SO ORDERED.



                                            ___/s Gary R. Brown________________
                                            GARY R. BROWN
                                            UNITED STATES DISTRICT JUDGE

Dated: March 16, 2020
       Central Islip, New York




                                                6
